JUAN RAMIREZ V. THE STATE OF TEXAS






NO. 07-00-0148-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JUNE 8, 2000







JUAN RAMIREZ,



Appellant



v.



THE STATE OF TEXAS, 



Appellee







FROM THE 337TH DISTRICT COURT OF HARRIS COUNTY;



NO. 800,647; HON. DONALD STRICKLIN, PRESIDING







ABATEMENT AND REMAND







Before QUINN and REAVIS and JOHNSON, JJ.

Juan Ramirez (appellant) appeals a conviction of possession with intent to deliver a controlled substance (cocaine) for which he was sentenced to thirty-seven years in the Texas Department of Corrections Institutional Division and fined $22,500.  Appellant timely filed a pro se notice of appeal on January 28, 2000.  The clerk’s record was timely filed on March 13, 2000, however, the reporter’s record, which was due no later than April 12, 2000, has not been received.  On May 15, 2000, this Court advised the official court reporter of the 337
th
 District Court that the record had not been received and requested that the Court Reporter’s Request form, provided by this Court, be completed and filed within 10 days (by May 25, 2000).  The form has not yet been received by this Court.

Therefore, we now abate this appeal and remand the cause to the 337th Judicial District Court (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause a notice of hearing to be given to the parties and representatives, if any, and, thereafter, conduct a hearing to determine: 

1)	whether appellant is indigent
;
 



2) 	whether appellant desires to prosecute the appeal;



3) 	if appellant is not indigent, whether he has made arrangements for payment of the reporter’s record
;



4) 	if appellant is indigent or has made arrangements for payment
, why the court reporter has failed to timely file the appellate record; and




when the record will be filed.




The trial judge shall cause the hearing to be transcribed.  Finally, the trial judge shall develop and file findings of fact and conclusions of law which address the above issues, incorporate its findings, conclusions, and all orders it may enter in a supplemental clerk’s record, and cause the supplemental clerk’s record and reporter’s record of the hearing to be filed with the clerk of this Court on or before July 10, 2000.  Should additional time be needed to comply, the trial court must request it in writing on or before July 10, 2000.	It is so Ordered.

Per Curiam



Do not publish.